UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-03140 Northern States Power Company (Exact name of registrant as specified in its charter) Wisconsin 39-0508315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1414 West Hamilton Avenue Eau Claire, Wisconsin 54701 (Address of principal executive offices) Registrant’s telephone number, including area code: 715-839-2625 Securities registered pursuant to Section12(b)of the Act:None Securities registered pursuant to Section12(g)of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.oYesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. oYesxNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.¨Large accelerated fileroAccelerated filerxNon-accelerated filer (Do not check if a smaller reporting company) oSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).oYes xNo As of February 27, 2012, 933,000 shares of common stock, par value $100 per share, were outstanding, all of which were held by Xcel Energy Inc., a Minnesota corporation. DOCUMENTS INCORPORATED BY REFERENCE Xcel Energy Inc.’s Definitive Proxy Statement for its 2012 Annual Meeting of Shareholders is incorporated by reference into PartIII of this Form10-K. Northern States Power Company meets the conditions set forth in General Instruction I(1)(a)and (b)of Form10-K and is therefore filing this form with the reduced disclosure format permitted by General Instruction I(2). TABLE OF CONTENTS Index PARTI 3 Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 5 ELECTRIC UTILITY OPERATIONS 6 Public Utility Regulation 6 Capacity and Demand 6 Energy Sources and Related Transmission Initiatives 6 Fuel Supply and Costs 7 Fuel Sources 8 Renewable Energy Sources 9 Summary of Recent Federal Regulatory Developments 9 Electric Operating Statistics 12 NATURAL GAS UTILITY OPERATIONS 13 Public Utility Regulation 13 Capability and Demand 14 Natural Gas Supply and Costs 14 Natural Gas Operating Statistics 15 ENVIRONMENTAL MATTERS 15 EMPLOYEES 16 Item 1A — Risk Factors 16 Item 1B — Unresolved Staff Comments 24 Item 2 — Properties 24 Item 3 — Legal Proceedings 25 Item 4 — Mine Safety Disclosures 25 PARTII 25 Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of EquitySecurities 25 Item 6 — Selected Financial Data 26 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A — Quantitative and Qualitative Disclosures About Market Risk 28 Item 8 — Financial Statements and Supplementary Data 29 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 67 Item 9A— Controls and Procedures 67 Item 9B — Other Information 67 PARTIII 68 Item 10 — Directors, Executive Officers and Corporate Governance 68 Item 11 — Executive Compensation 68 Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 68 Item 13 — Certain Relationships and Related Transactions, and Director Independence 68 Item 14 — Principal Accountant Fees and Services 68 PARTIV 68 Item 15 — Exhibits, Financial Statement Schedules 68 SIGNATURES 71 This Form10-K is filed by NSP-Wisconsin.NSP-Wisconsin is a wholly owned subsidiary of Xcel Energy Inc. Additional information on Xcel Energy is available in various filings with the SEC.This report should be read in its entirety. 2 Table of Contents PARTI Item l — Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Inc.’s Subsidiaries and Affiliates (current and former) NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP System The integrated electric production and transmission system of NSP-Minnesota and NSP-Wisconsin managed by NSP-Minnesota NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado SPS Southwestern Public Service Company Utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo and SPS Xcel Energy Xcel Energy Inc. and its subsidiaries Federal and State Regulatory Agencies DOE United States Department of Energy DOT United States Department of Transportation EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service MPSC Michigan Public Service Commission NERC North American Electric Reliability Corporation NRC Nuclear Regulatory Commission PSCW Public Service Commission of Wisconsin SEC Securities and Exchange Commission WDNR Wisconsin Department of Natural Resources Electric, Purchased Gas and Resource Adjustment Clauses CIP Conservation improvement program FCA Fuel clause adjustment Other Terms and Abbreviations AFUDC Allowance for funds used during construction APBO Accumulated postretirement benefit obligation ARC Aggregator of Retail Customers ARO Asset retirement obligation ASU FASB Accounting Standards Update CAA Clean Air Act CAIR Clean Air Interstate Rule CapX2020 Alliance of electric cooperatives, municipals and investor-owned utilities in the upper Midwest involved in a joint transmission line planning and construction effort CATR Clean Air Transport Rule CIPS Critical Infrastructure Protection Standards CO2 Carbon dioxide Codification FASB Accounting Standards Codification CON Certificate of need CPCN Certificate of public convenience and necessity CSAPR Cross-State Air Pollution Rule CWIP Construction work in progress ERRP Early retiree reimbursement program ETR Effective tax rate FASB Financial Accounting Standards Board GAAP Generally accepted accounting principles GHG Greenhouse gas IFRS International Financial Reporting Standards 3 Table of Contents LNG Liquefied natural gas MACT Maximum Achievable Control Technology MGP Manufactured gas plant MISO Midwest Independent Transmission System Operator,Inc. Moody’s Moody’s Investor Services, Inc. MRO Midwest Reliability Organization MVP Multi-Value Project Native load Customer demand of retail and wholesale customers whereby a utility has an obligation to serve under statute or long-term contract NOL Net operating loss NOx Nitrogen oxide O&M Operating and maintenance OCI Other comprehensive income PCB Polychlorinated biphenyl PJM PJM Interconnection, LLC PRP Potentially responsible party PV Photovoltaic REC Renewable energy credit RECB Regional expansion criteria benefits ROE Return on equity ROFR Right of first refusal RPS Renewable portfolio standards RSG Revenue sufficiency guarantee RTO Regional Transmission Organization SO2 Sulfur dioxide Standard& Poor’s Standard& Poor’s Ratings Services Measurements KV Kilovolts KWh Kilowatt hours Mcf Thousand cubic feet MMBtu Million British thermal units MW Megawatts MWh Megawatt hours 4 Table of Contents COMPANY OVERVIEW NSP-Wisconsin was incorporated in 1901 under the laws of Wisconsin.NSP-Wisconsin is an operating utility primarily engaged in the generation, transmission, distribution and sale of electricity in portions of northwestern Wisconsin and in the western portion of the Upper Peninsula of Michigan.The wholesale customers served by NSP-Wisconsin comprised approximately 8 percent of its total KWh sold in 2011.NSP-Wisconsin also purchases, transports, distributes and sells natural gas to retail customers and transports customer-owned natural gas in the same service territory.NSP-Wisconsin provides electric utility service to approximately 251,000 customers and natural gas utility service to approximately 107,000 customers.Approximately 98 percent of NSP-Wisconsin’s retail electric operating revenues were derived from operations in Wisconsin during 2011.Although NSP-Wisconsin’s large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of NSP-Wisconsin’s large commercial and industrial electric sales include customers in the following industries: food products, paper and allied products, electric and gas, as well as electronics.For small commercial and industrial customers, significant electric retail sales include customers in the following industries: educational services, and grocery and dining establishments.Generally, NSP-Wisconsin’s earnings contribute approximately 5 percent to 10 percent of Xcel Energy’s consolidated net income. The electric production and transmission costs of the entire NSP System are shared by NSP-Minnesota and NSP-Wisconsin.A FERC-approved Interchange Agreement between the two companies provides for the sharing of all generation and transmission costs of the NSP System.Such costs include current and potential obligations of NSP-Minnesota related to its nuclear generating facilities. NSP-Wisconsin owns the following direct subsidiaries: Chippewa and Flambeau Improvement Co., which operates hydro reservoirs; Clearwater Investments Inc., which owns interests in affordable housing; and NSP Lands,Inc., which holds real estate. NSP-Wisconsin conducts its utility business in the following reportable segments: regulated electric utility, regulated natural gas utility and all other.See Note 12 to the consolidated financial statements for further discussion relating to comparative segment revenues, net income and related financial information. NSP-Wisconsin’s corporate strategy focuses on three core objectives: obtain stakeholder alignment; invest in our regulated utility businesses; and earn a fair return on our utility investments.NSP-Wisconsin files periodic rate cases and establishes formula rates or automatic rate adjustment mechanisms with state and federal regulators to earn a return on its investments and recover costs of operations.Environmental leadership is a priority for NSP-Wisconsin and is designed to meet customer and policy maker expectations while creating shareholder value. Seasonality The demand for electric power generation and natural gas is affected by seasonal differences in the weather.In general, peak sales of electricity occur in the summer and winter months, and peak sales of natural gas occur in the winter months.As a result, the overall operating results may fluctuate substantially on a seasonal basis.Additionally, NSP-Wisconsin’s operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.See Item 7 — Management’s Discussion of Financial Condition and Results of Operations. Competition NSP-Wisconsin’s industrial and large commercial customers have the ability to own or operate facilities to generate their own electricity.In addition, customers may have the option of substituting other fuels, such as natural gas, steam or chilled water for heating, cooling and manufacturing purposes, or the option of relocating their facilities to a lower cost region.The FERC has continued to promote competitive wholesale markets through open access transmission and other means.As a result, NSP-Wisconsin and its wholesale customers can purchase the output from generation resources of competing wholesale suppliers and use the transmission systems of the Xcel Energy Inc.’s utility subsidiaries on a comparable basis to serve their native load.While facing these challenges, NSP-Wisconsin’s rates are competitive with currently available alternatives. In December 2010, NSP-Wisconsin’s two largest wholesale customers, the cities of Rice Lake, Wis. and Medford, Wis., each issued a notice canceling their wholesale power contracts with NSP-Wisconsin.Effective Jan. 1, 2012, Medford, Wis. began purchasing power from an alternate supplier.In 2011, the other eight NSP-Wisconsin wholesale customers issued notices canceling their wholesale power contracts effective Dec. 31, 2012 and will begin to purchase from an alternate supplier, along with Rice Lake, Wis. effective Jan. 1, 2013.In 2011, these ten customers represented approximately 5 percent of NSP-Wisconsin’s total electric operating revenues. 5 Table of Contents ELECTRIC UTILITY OPERATIONS Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction— Retail rates, services and other aspects of NSP-Wisconsin’s operations are regulated by the PSCW and the MPSC, within their respective states.In addition, each of the state commissions certifies the need for new generating plants and electric transmission lines before the facilities may be sited and built.NSP-Wisconsin is subject to the jurisdiction of the FERC with respect to its wholesale electric operations, hydroelectric generation licensing, accounting practices, wholesale sales for resale, the transmission of electricity in interstate commerce, compliance with NERC electric reliability standards, asset transactions and mergers, and natural gas transactions in interstate commerce.NSP-Wisconsin has requested continued authorization from the FERC to make wholesale electric sales at market-based prices.See Summary of Recent Federal Regulatory Developments - Market-Based Rate Rules for further discussion.NSP-Wisconsin is a transmission owning member of the MISO RTO. The PSCW has a biennial base rate filing requirement.By Juneof each odd numbered year, NSP-Wisconsin must submit a rate filing for the test year beginning the following January. Fuel and Purchased Energy Cost Recovery Mechanisms— NSP-Wisconsin does not have an automatic electric fuel adjustment clause for Wisconsin retail customers.Instead, under Wisconsin rules, utilities must submit a forward-looking annual fuel cost plan to the PSCW for approval.Once the PSCW approves the fuel cost plan, utilities must defer the amount of any fuel cost over-collection or under-collection in excess of a two percent annual tolerance band, for future rate recovery or refund.Approval of a fuel cost plan and any rate adjustment for refund or recovery of deferred costs is determined by the PSCW after an opportunity for a hearing.Rate recovery of deferred fuel cost is subject to an earnings test based on the utility’s most recently authorized ROE.These rules went into effect in January 2011. NSP-Wisconsin’s wholesale electric rate schedules include a fuel clause adjustment to provide for adjustments to billings and revenues for changes in the cost of fuel and purchased energy. NSP-Wisconsin’s retail electric rate schedules for Michigan customers include power supply cost recovery factors, which are based on 12-month projections.After each 12-month period, reconciliation is submitted whereby over-collections are refunded and any under-collections are collected from the customers over the subsequent 12-month period. Wisconsin Energy Efficiency and Conservation Goals— In June 2011, the Wisconsin biennial budget bill was signed into law, which rolled back the projected increases for state energy efficiency and conservation funding effective in 2012. Based on this action, NSP-Wisconsin expects to be allocated approximately $8.2 million of the statewide program costs in 2012, increasing to approximately $9.1 million by 2014. Historically, NSP-Wisconsin has recovered these costs in rate charges to Wisconsin retail customers and expects to recover the program costs in rates going forward. Capacity and Demand Uninterrupted system peak demand for the NSP System’s electric utility for each of the last three years and the forecast for 2012, assuming normal weather, is listed below. System Peak Demand (in MW) 2012 Forecast NSP System The peak demand for the NSP System typically occurs in the summer.The 2011 uninterrupted system peak demand for the NSP System occurred on July 18, 2011.The 2011 peak demand occurred on a day with extremely high temperatures and humidity, which resulted in the highest uninterrupted system peak demand since July 31, 2006. Energy Sources and Related Transmission Initiatives The NSP System expects to use existing power plants, power purchases, CIP options, new generation facilities and expansion of existing power plants to meet its system capacity requirements. 6 Table of Contents Purchased Power — Through the Interchange Agreement, NSP-Wisconsin receives power purchased by NSP-Minnesota from other utilities and independent power producers.Long-term purchased power contracts typically require a periodic payment to secure the capacity and a charge for the associated energy actually purchased.NSP-Minnesota also makes short-term purchases to meet system load and energy requirements, to replace generation from company-owned units under maintenance or during outages, to meet operating reserve obligations, or to obtain energy at a lower cost. Purchased Transmission Services— In addition to using their integrated transmission system, NSP-Wisconsin and NSP-Minnesota have contracts with MISO and regional transmission service providers to deliver power and energy to the NSP System. NSP System Resource Plans — As noted above, the electric production and transmission system of NSP-Wisconsin is managed as an integrated system with that of NSP-Minnesota, and the costs of the entire NSP System are shared by NSP-Minnesota and NSP-Wisconsin under a FERC-approved Interchange Agreement.Therefore, the Minnesota resource plans have a direct impact on the costs that are shared by NSP-Wisconsin. In December 2011, NSP-Minnesota filed an update to the 2011 through 2025 resource plan with the MPUC. To account for slower economic growth and the loss of NSP-Wisconsin’s wholesale customers, NSP-Minnesota modified the five-year plan to include a recommendation to withdraw the Black Dog repowering project CON and to reassess the wind procurement plan and resource contingency plan in detail. The resource plan update also notified the MPUC that there have been changes in the size, timing, and cost estimates for the extended power uprate projects at the Prairie Island nuclear plant.As a result of these changes, NSP-Minnesota has notified the MPUC that it is completing a new economic and project design analysis and will submit a Change in Circumstances filing seeking reaffirmation of the CON approval before proceeding with the project.Some elements of the resource plan remain unchanged, such as the extension of certain contracts, the Monticello nuclear generating plant extended power uprate project and the commitment to specific CIP program annual achievements. NSP-WisconsinCapX2020 CPCN —An application for a CPCN for the Wisconsin portion of the apX2020 project was filed with the PSCW in January 2011. This line is expected to entail construction of approximately 150 miles of new transmission lines between Hampton, Minn. and La Crosse, Wis. with approximately 50 miles located in Wisconsin at an estimated cost of $200 million to NSP-Wisconsin. In June 2011, the PSCW determined the application was complete, which triggers the 360-day deadline for the PSCW to grant a CPCN for the project. In January 2012, the PSCW Staff issued a final Environmental Impact Statement that raises questions about the need for the project and the applicants preferred routes.There have also been issues raised by the Wisconsin Department of Transportation and the WDNR regarding portions of the proposed route and there are route location alternatives if the PSCW determines these issues warrant such a decision. Testimony was filed in January and February 2012 and public hearings are expected to be held in March 2012.The PSCW is expected to issue a final decision in mid-2012 regarding the transmission line. Nuclear Spent Fuel Storage Settlement — NSP-Minnesota owns two nuclear generating plants: the Monticello plant and the Prairie Island plant.In July 2011, a settlement agreement resolving the method by which NSP-Minnesota can recover certain incremental spent fuel storage costs through 2013 was approved with the DOE. The settlement does not address costs for used fuel storage after 2013; such costs could be the subject of future litigation. NSP-Minnesota received a $100 million payment in August 2011, of which $14.5 million was allocated to NSP-Wisconsin. Additionally, a claim for incremental spent fuel storage costs from 2009-2010 was submitted to the DOE in September 2011 and a claim for 2011 will be submitted to the DOE in May 2012. Fuel Supply and Costs The following table shows the delivered cost per MMBtu of each significant category of fuel consumed for electric generation, the percentage of total fuel requirements represented by each category of fuel and the total weighted average cost of all fuels. Weighted Coal* Nuclear Natural Gas Average NSP System Generating Plants Cost Percent Cost Percent Cost Percent Fuel Cost $ 55
